Citation Nr: 0426925	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral 
disc disease status post-operative lumbar fusion at L4-L5, 
evaluated as 20 percent disabling prior to May 24, 2002 and 
40 percent disabling thereafter.

2.  Entitlement to a compensable rating for hemorrhoids.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 1997 RO decision granted 
service connection for low back strain and assigned an 
initial non-compensable evaluation effective to the date of 
claim.  In May 1998, the RO assigned a 20 percent evaluation 
for low back strain with lumbosacral disc disease effective 
to the date of claim.  A June 1999 RO decision granted 
service connection for hemorrhoids, and assigned an initial 
noncompensable evaluation.

The case was before the Board in June 2002 at which time a 
decision was deferred pending Board development of the claims 
pursuant to 38 C.F.R. § 19.9(a)(2).  Upon receipt of the 
additional development, the Board remanded the claims to the 
RO in July 2003 for initial review of the newly obtained 
evidence as required by caselaw precedent.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d. 1339 
(Fed. Cir. 2003).  A March 2004 RO rating decision increased 
the disability rating for lumbosacral spine disability to 40 
percent disabling effective to May 24, 2002.  The Board has 
rephrased the issue listed on the title page to reflect that 
a staged rating is in effect.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In September 2004, the veteran submitted to the Board 
additional evidence in support of his claims which included a 
January 2003 VA examination report not previously of record 
and, thus, not considered by the RO.  The veteran did not 
submit a written statement waiving RO consideration of the 
newly submitted evidence.  As such, the Board is required by 
law to remand the case to the RO for consideration of this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2003).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
request the names, addresses and approximate 
treatment dates of all providers of medical 
treatment for his service connected lumbar 
spine and hemorrhoid disabilities and obtain 
any records not currently associated with the 
claims folder.  The RO should specifically 
advise the veteran to submit all evidence 
and/or information in his possession which he 
deems relevant to his claims.

2.  The RO should clarify with the veteran 
whether he has filed a claim for disability 
benefits with the Social Security 
Administration.  If so, the RO should obtain 
all medical and legal documents associated 
with the claim.

3.  Thereafter, the RO should readjudicate the 
claims on appeal with consideration of the 
additional evidence of record since the last 
supplemental statement of the case (SSOC).  If 
any benefit sought on appeal remains denied, 
the veteran and his representative, if any, 
should be provided with an SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




